     Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 1 of 26




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLE LEIB, KEVIN
BROKENSHIRE, and DIANE
WEIGLEY, individually and on behalf
of all others similarly situated,          Case No. 4:21-cv-00196-MWB
                   Plaintiffs,
            v.
GEISINGER HEALTH and
EVANGELICAL COMMUNITY
HOSPITAL,
                   Defendants.
JESSICA SAUER, individually and on
behalf of all others similarly situated,
                   Plaintiff,
                                           Case No. 4:21-cv-00263-MWB
v.
GEISINGER HEALTH and
EVANGELICAL COMMUNITY
HOSPITAL,
                   Defendants.


MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
  MOTION FOR ENTRY OF CASE MANAGEMENT ORDER NO. 1
        Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 2 of 26




                                     TABLE OF CONTENTS

I.     INTRODUCTION ...........................................................................................1

II.    BACKGROUND .............................................................................................3

III.   CONSOLIDATION PURSUANT TO FED. R. CIV. P. 42(a) IS
       APPROPRIATE ..............................................................................................6

IV.    APPOINTMENT OF INTERIM CO-LEAD COUNSEL WILL
       PROMOTE EFFICIENCY ..............................................................................7

       A.      Proposed Co-Lead Class Counsel Have Undertaken the Investigation
               and Research Underpinning this Litigation...........................................9

       B.      Proposed Co-Lead Class Counsel Have Substantial Experience in
               Leading the Prosecution of Antitrust Class Actions, and Are
               Leading Figures in the Antitrust and Employment Law Bars ............10

               1.       Berger Montague PC.................................................................10

               2.       Cotchett, Pitre & McCarthy LLP (“CPM”) ..............................15

       C.      Proposed Co-Lead Class Counsel Will Commit the Substantial
               Resources Necessary to Prosecute this Action....................................18

V.             CONCLUSION ...................................................................................19




                                                       i
          Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 3 of 26




                                     TABLE OF AUTHORITIES

                                                                                                             Page(s)
Cases

In re Air Cargo Shipping Servs. Antitrust Litig.,
       240 F.R.D. 56 (E.D.N.Y. 2006).......................................................................8

Burns v. Cole,
      No. 08-cv-4807, 2009 U.S. Dist. LEXIS 89897 (D.N.J. Sept. 28, 2009) .......6

Parkinson v. Hyundai Motor Am.,
      No. CV06-345AHS (MLGx), 2006 U.S. Dist. LEXIS 59055 (C.D. Cal.
      Aug. 7, 2006) ...................................................................................................8

In re Sterling Fin. Corp. Sec. Class Action,
       No. 07-cv-1879, 2007 U.S. Dist. LEXIS 93708 (E.D. Pa. Dec. 21, 2007) .....6

Rules

Fed. R. Civ. P. 23(g) ........................................................................................ passim

Fed. R. Civ. P. 42(a).......................................................................................... 1, 6, 7

Other Authorities

Manual for Complex Litigation (4th ed. 2004)......................................................2, 8




                                                           ii
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 4 of 26




I.    INTRODUCTION

      Plaintiffs Nichole Leib, Kevin Brokenshire, Diane Weigley, and Jessica

Sauer (“Plaintiffs”) respectfully submit this Memorandum of Law in support of

Plaintiffs’ Unopposed Motion for Entry of Case Management Order No. 1:

(1) consolidating Leib, et al. v. Geisinger Health, et al., 4:21-cv-00196-MWB

(M.D. Pa.) and Sauer v. Geisinger Health, et al., 4:21-cv-00263-MWB (M.D. Pa.),

pursuant to Fed. R. Civ. P. 42(a), and creating a consolidated docket for any

actions that are based on substantially the same facts and allegations against

Defendants that may subsequently be filed in, transferred to, or removed to this

Court; and (2) appointing Berger Montague PC and Cotchett, Pitre & McCarthy,

LLP (“Proposed Co-Lead Class Counsel”) as Interim Co-Lead Class Counsel for

the proposed Class in the consolidated action, pursuant to Fed. R. Civ. P. 23(g).

Defendants Geisinger Health and Evangelical Community Hospital (“Defendants”)

do not oppose this motion.

      The consolidation of these related actions, and any subsequently filed

actions raising the same or similar claims, is warranted because they necessarily

involve common questions of law and fact, and consolidation would not result in

any prejudice to Defendants. Moreover, maintaining separate actions based on the

same facts, and seeking the same relief on behalf of the same proposed class,
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 5 of 26




would inevitably result in the waste of judicial resources and the unnecessary

creation of administrative confusion for both the Court and the parties.

      Appointment of interim co-lead class counsel under Fed. R. Civ. P. 23(g)

also is common in complex class cases (like this case), and it is appropriate here.

“[D]esignation of interim counsel clarifies responsibility for protecting the interests

of the class during precertification activities, such as making and responding to

motions, conducting any necessary discovery, moving for class certification, and

negotiating settlement.” Manual for Complex Litigation, §21.11 at 246 (4th ed.

2004) (“Manual”). Appointing interim class counsel thus ensures a coordinated

approach to responding to any Rule 12 motions, proposing schedules and

discovery plans, preparing the class certification motion, and negotiating with

Defendants and nonparties regarding the scope of discovery. As noted, counsel for

Plaintiff Sauer are signatories to this Motion and support the appointment of the

undersigned firms to serve as court appointed interim co-lead class counsel, and

proposed co-lead class counsel will involve the lawyers for Sauer as appropriate.

      Defendants have each hired prominent law firms to represent them. They

have teams of attorneys from offices around the country who have made

appearances to date. There is little doubt that this case will be aggressively

litigated. The proposed class needs experienced and accomplished advocates with

the resources to litigate this important case. Proposed Interim Co-Lead Class



                                           2
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 6 of 26




Counsel fit that bill. The two law firms seeking to lead the case on behalf of the

proposed Class are some of the most prominent, talented, well-resourced, and

experienced plaintiffs’ antitrust law firms in the country. As demonstrated by their

efforts on behalf of Plaintiffs in this litigation to date (including their investigation

into the underlying legal and factual claims), and as set forth in detail in their

respective Declarations and firm resumes, Proposed Interim Co-Lead Class

Counsel have the collective talent and resources to prosecute these antitrust claims.

      For all those reasons, as explained more fully below, Plaintiffs respectfully

request that the Court: (1) create a consolidated docket for related actions against

Defendants, and (2) appoint Proposed Interim Co-Lead Class Counsel as Interim

Co-Lead Counsel pursuant to Fed. R. Civ. P. 23(g).

II.   BACKGROUND

      On February 3, 2021, three registered nurses who have collectively worked

for Defendants for more than two decades filed the first case, Leib, et al. v.

Geisinger Health, et al., 4:21-cv-00196-MWB (M.D. Pa.) (the “Leib Action”), the

first of the two proposed class actions pending in this Court. On February 12, 2021,

Jessica Sauer, who worked for Geisinger as a nursing assistant in 2019-2020, filed

the second case, Sauer v. Geisinger Health, et al., 4:21-cv-00263-MWB (M.D. Pa.)

(the “Sauer Action”). Both complaints assert claims under the federal antitrust

laws and the laws of the Commonwealth of Pennsylvania and allege that



                                            3
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 7 of 26




Defendants agreed (the “No-Poach Agreement”) not to recruit or hire (“poach”)

each other’s physicians, nurses, psychologists, therapists, and other healthcare

professionals (“Healthcare Workers”). See Complaint, Leib Action (ECF No. 1)

(“Leib Compl.”), ¶¶1-3, 12; Complaint, Sauer Action (ECF No. 1) (“Sauer

Compl.”), ¶¶1-3, 12. Plaintiffs in both cases bring this case on behalf of themselves

and the same proposed Class of similarly situated Healthcare Workers who worked

for either Defendant during the period May 2015 to the present. Leib Compl. ¶66;

Sauer Compl. ¶63.

      The alleged No-Poach Agreement is per se illegal under the Sherman Act,

and it injured Plaintiffs and Class members by suppressing competition to obtain

the labor of Healthcare Workers, and thereby, suppressing job mobility and

compensation for all of Defendants’ Healthcare Workers. Leib Compl. ¶¶76-79;

Sauer Compl. ¶¶76-78, 83. The Department of Justice (“DOJ”) has recently issued

the following guidance about the anticompetitive effects of no-poach agreements,

like the one at issue in this case: “When companies agree not to hire or recruit one

another’s employees, they are agreeing not to compete for those employees’ labor.

Robbing employees of labor market competition deprives them of job

opportunities, information, and the ability to use competing offers to negotiate

better terms of employment. Under the antitrust laws, the same rules apply when




                                          4
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 8 of 26




employers compete for talent in labor markets as when they compete to sell goods

and services.”1

      In August 2020, the United States Department of Justice filed a civil

antitrust action in this District seeking to enjoin Geisinger Health’s partial

acquisition of Evangelical Community Hospital. Complaint, United States v.

Geisinger Health, et al., No. 4:20-cv-01383-MWB, ECF No. 1 (M.D. Pa. Aug. 5,

2020). The DOJ Complaint alleges a history of collusion between these

Defendants—in particular, that Geisinger and Evangelical have a history of

“picking and choosing when to compete with each other”—including that

Defendants’ senior executives secretly entered into and enforced the No-Poach

Agreement that is the focus of this case. Id. at ¶¶40-42.

      Proposed Co-Lead Class Counsel helped Plaintiffs Nichole Leib, Kevin

Brokenshire, and Diane Weigley investigate the factual and legal basis for their

claims, and filed the Leib Complaint on their behalf on February 3, 2021. See Leib

Compl. Since then, Plaintiffs have taken meaningful steps to organize and

prosecute these claims and protect the interests of Plaintiffs and other class

members. Proposed Co-Lead Class Counsel have privately ordered themselves by

creating an organizational structure to manage the day-to-day litigation efficiently


1
 U.S. Dep’t of Justice, No-Poach Approach, Antitrust Div. Update Spring 2019
(updated Sept. 30, 2019), https://www.justice.gov/atr/division-operations/division-
update-spring-2019/no-poach-approach.


                                           5
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 9 of 26




and effectively. Appointment of Proposed Co-Lead Class Counsel will provide the

legal representation needed to fight for the just compensation for Plaintiffs and the

proposed Class.

III.   CONSOLIDATION PURSUANT TO FED. R. CIV. P. 42(a) IS
       APPROPRIATE

       The Leib and the Sauer Actions should be consolidated under Fed. R. Civ. P.

42(a) because they involve identical questions of law and fact, and it would be

efficient and fair to do so. Rule 42(a) authorizes consolidation of two or more cases

that present a “common question of law or fact.” Fed. R. Civ. P. 42(a). “[T]he

purpose of consolidation is ‘to streamline and economize pretrial proceedings so as

to avoid duplication of effort, and to prevent conflicting outcomes in cases

involving similar legal and factual issues.’” Burns v. Cole, No. 08-cv-4807, 2009

U.S. Dist. LEXIS 89897, at *3 (D.N.J. Sept. 28, 2009) (quoting In re TMI Litig.,

193 F.3d 613, 724 (3d Cir. 1999)). This Court has broad discretion to determine

whether consolidation is appropriate. See In re Sterling Fin. Corp. Sec. Class

Action, No. 07-cv-1879, 2007 U.S. Dist. LEXIS 93708, at *6-7 (E.D. Pa. Dec. 21,

2007) (consolidating “class actions centered on the same set of facts and legal

issues” because “[m]aintaining separate actions will inevitably result in the waste

[of] judicial resources and create administrative confusion for both the court and

the parties” and “[c]onsolidation would therefore facilitate the administration of

justice and promote judicial economy without any foreseeable prejudice”).


                                          6
         Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 10 of 26




         Consolidation is warranted here because the actions arise from the same set

of facts and circumstances. Indeed, the Complaints in both cases contain virtually

identical allegations regarding Defendants’ conduct, the nature of the marketplace

for healthcare and Healthcare Workers in Central Pennsylvania, the definition of

the proposed Class, and the effect of Defendants’ alleged conduct on the proposed

Class. Thus, the two actions will necessarily involve common questions of law and

fact, and consolidation will promote the conservation of judicial and party

resources in these cases and ensure efficiency in prosecution and final disposition.

Defendants support the motion for consolidation. Consequently, Plaintiffs

respectfully request that the Court grant the motion to consolidate under Rule

42(a).

IV.      APPOINTMENT OF INTERIM CO-LEAD COUNSEL WILL
         PROMOTE EFFICIENCY

         Under Fed. R. Civ. P. 23(g)(3), a court has discretion whether to appoint

class counsel before class certification.2       e “designation of interim counsel


2
  Courts may, and typically do, designate interim class counsel to act on behalf of a
proposed class before determining whether to certify the action as a class action.
Fed. R. Civ. P. 23(g)(3). While neither Rule 23(g) nor the Advisory Committee
Notes explicitly set forth the standards to be applied in choosing interim class
counsel, courts have held that the same factors that apply in choosing class counsel
upon class certification apply in choosing interim class counsel. See In re Air
Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 57 (E.D.N.Y. 2006)
(“Although neither the federal rules nor the advisory committee notes expressly so
state, it appears to be generally accepted that the considerations set out in Rule



                                             7
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 11 of 26




clarifies responsibility for protecting the interests of the class during

precertification activities, such as making and responding to motions, conducting

any necessary discovery, moving for class certification, and negotiating

settlement.” Manual §21.11 at 246. By appointing Proposed Co-Lead Class

Counsel as Interim Co-Lead Class Counsel, the Court will ensure that the litigation

is conducted in an organized and eﬃcient manner by skillful and experienced

counsel.

      A court considering the appointment of class counsel must consider the

following criteria: “(i) the work counsel has done in identifying or investigating

potential claims in the action; (ii) counsel’s experience in handling class actions,

other complex litigation, and the types of claims asserted in the action; (iii)

counsel’s knowledge of the applicable law; and (iv) the resources that counsel will

commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A).      e focus in

appointing lead counsel should be on the best interests of the parties and the Court.

           e most common and desirable means of selecting class counsel is “private

ordering.” Manual §21.272 at 279. “      e lawyers agree who should be lead class



23(g)(1)(C), which governs appointment of class counsel once a class is certified,
apply equally to the designation of interim class counsel before certification.”);
Parkinson v. Hyundai Motor Am., No. CV06-345AHS (MLGx), 2006 U.S. Dist.
LEXIS 59055, at *6 (C.D. Cal. Aug. 7, 2006) (“Rule 23(g) provides criteria to
consider when appointing class counsel, without distinguishing interim counsel.
Presumably the same factors apply, however.”).


                                            8
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 12 of 26




counsel and the court approves the selection after a review to ensure that the

counsel selected is adequate to represent the class interests.” Id. Eﬀorts of counsel

to coordinate among themselves are to be “encouraged.” Id. §10.22 at 24.

     A.    Proposed Co-Lead Class Counsel Have Undertaken the
           Investigation and Research Underpinning this Litigation

      Proposed Co-Lead Class Counsel have demonstrated the ability to work

cooperatively with each other, with counsel for Plaintiff Sauer, and with

Defendants’ counsel. Fed. R. Civ. P. 23(g) (1)(A)(i) directs the Court to consider

“the work counsel has done in identifying or investigating” claims in the present

action when weighing the appointment of lead counsel. Proposed Co-Lead Class

Counsel investigated the underlying facts and law, and on Plaintiffs’ behalf, filed

the first civil lawsuit against Defendants stemming from the No-Poach Agreement.

See Declaration of Eric L. Cramer, Esq. (“Cramer Decl.”) ¶3; Declaration of Adam

J. Zapala, Esq. (“Zapala Decl.”) ¶3. Proposed Co-Lead Class Counsel also

conferred with counsel in the Sauer case regarding their investigation of the factual

and legal bases for, and filing of, the Sauer complaint. Proposed Co-Lead Class

Counsel then negotiated and coordinated with counsel for Defendants to propose a

schedule for the litigation. Proposed Co-Lead Class Counsel have also discussed

among themselves, and intend to implement, case management protocols,

including for reporting time and expenses, to ensure eﬃcient and cost-eﬀective

prosecution.


                                          9
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 13 of 26




     B.     Proposed Co-Lead Class Counsel Have Substantial Experience in
            Leading the Prosecution of Antitrust Class Actions, and Are
            Leading Figures in the Antitrust and Employment Law Bars

      Proposed Co-Lead Class Counsel have decades of substantial experience

prosecuting complex litigation on behalf of plaintiffs in a wide range of antitrust

and other types of class action litigation. Fed. R. Civ. P. 23(g)(1)(A)(ii) directs the

Court to consider proposed class counsel’s experience “in handling class actions,

other complex litigation, and the types of claims asserted in the [present] action[.]”

Similarly, Fed. R. Civ. P. 23(g)(1)(A)(iii) directs the Court to consider “counsel’s

knowledge of the applicable law” in the present case.

      Proposed Co-Lead Class Counsel are unquestionably well-qualified to

litigate this matter effectively. As detailed in the Cramer and Zapala Declarations,

and as summarized below, Proposed Co-Lead Class Counsel have generated

billions of dollars in settlements and verdicts for their clients in some of the largest

and most complex class actions in federal courts and have the necessary experience

and resources to prosecute this litigation.

             1.     Berger Montague PC

      Described by Chambers & Partners as a “[b]outique firm with deep

expertise in complex antitrust litigation,” Berger Montague pioneered the antitrust

class action and has been engaged in the practice of complex and class action

litigation for more than fifty years. See Cramer Decl. ¶5. Since its founding by




                                           10
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 14 of 26




David Berger—one of the “fathers of the class action practice”—Berger Montague

has been a leading national advocate for clients and class members in many of the

most important complex antitrust cases ever litigated, including, more recently, the

largest private antitrust settlement ever achieved (approximately $5.62 billion) in

In re Payment Card, MDL No. 1720 (E.D.N.Y.). Id.

      The Legal 500 has recommended Berger Montague as a “Top Tier Firm” for

representing plaintiffs in antitrust class action litigation and describes the firm as

“excellent,” “easy to deal with,” and “noted for the depth of its team.” Cramer

Decl. ¶6. Beginning in 2018 and each year thereafter, The National Law Journal

and Law.com have included Berger Montague in its list of “Elite Trial Lawyers”

recognizing law firms that “have done exemplary and cutting-edge work on behalf

of their clients and are established leaders in the area of plaintiff law.” Id.

Similarly, Chambers & Partners has repeatedly named the Firm a leading antitrust

law firm for many years. In 2020, Law360 named Berger Montague “2020

Competition Practice Group of the Year.”

      The firm has extensive experience litigating complex cases in the health

care industry, including over a dozen antitrust cases involving pharmaceuticals

and vaccines. The firm also has extensive experience representing classes of

workers in antitrust cases. For instance, Berger Montague lawyers, including those

involved in this case, served as class counsel in In re High Tech Employee



                                           11
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 15 of 26




Antitrust Litigation, No. 11-cv-2509 (N.D. Cal.), resulting in settlements totaling

$435 million for tech industry employees whose compensation was suppressed

through illegal no-poach agreements. In recent years, the firm also served as co-

lead counsel in Johnson v. Arizona Hospital & Healthcare Association, No. 07-

cv-1292 (D. Ariz.), which resulted in settlements totaling more than $23 million

for nurses whose wages were suppressed through illegal wage-fixing

agreements—settlements that also instituted critical safeguards protecting class

members from any reoccurrence of the anticompetitive conduct.

      The firm is currently serving as co-lead class counsel in the following

antitrust actions alleging that workers’ compensation was suppressed through

anticompetitive conduct, including “no poach” agreements:

          Le v. Zuffa, LLC, No. 15-cv-01045 (D. Nev.) (representing a class of
           professional mixed martial arts fighters alleging that the Ultimate
           Fighting Championship used an anticompetitive scheme to suppress
           athlete compensation)

          In re: Broiler Chicken Grower Antitrust Litigation, MDL No. 6:20-
           2977-RJS-CMR (E.D. Okla.) (representing a proposed class of
           broiler chicken growers alleging that chicken broiler integrator firms
           conspired to suppress grower compensation through “no poach”
           agreements and information sharing)

          Giordano, et al. v. Saks Incorporated, et al., No. 1:20-cv-00833
           (E.D.N.Y.) (representing a proposed class of Luxury Retail
           Employees alleging that employers conspired to suppress employee
           compensation through “no poach” agreements)

Berger Montague has also been named lead counsel or co-lead counsel in more




                                         12
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 16 of 26




than 100 actions alleging that classes of workers were not paid the compensation

they were owed under relevant employment statutes. See Cramer Decl. ¶7.

      Eric L. Cramer, who is the Firm’s Chairman and Co-Chair of the Firm’s

antitrust department, has a national practice in the field of complex litigation,

primarily in the area of antitrust class actions. In 2020, Law360 named him a Titan

of the Plaintiffs’ Bar. In 2019, the National Law Journal awarded Mr. Cramer the

Keith Givens Visionary Award, which honors an outstanding trial lawyer who has

moved the industry forward through his or her work within the legal industry

ecosystem, demonstrating excellence in all aspects of work from the client advocacy

to peer education and mentoring. In 2018, Best Lawyers named him Philadelphia’s

antitrust “Lawyer of the Year,” and in 2017, he won the American Antitrust

Institute’s Antitrust Enforcement Award for Outstanding Antitrust Litigation

Achievement in Private Law Practice. Chambers & Partners has repeatedly ranked

Mr. Cramer as in the top tier in the field of antitrust nationally; since 2011, The

Legal 500 has selected him as one of the country’s top lawyers in the field of

complex antitrust litigation. Chambers & Partners has observed that Mr. Cramer is

“really a tremendous advocate in the courtroom, with a very good mind and

presence.” Cramer Decl. ¶8.

      Mr. Cramer has prosecuted multiple complex antitrust matters and is

responsible for winning numerous significant settlements for his clients and class



                                           13
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 17 of 26




members totaling over $3 billion. See id. at ¶9. Recently, Mr. Cramer has achieved

substantial settlements in multiple antitrust class actions while serving as Co-Lead

Counsel, including, e.g., In re Dental Supplies Antitrust Litig., No. 1:16-cv-696

(E.D.N.Y.) (price-fixing case against dental supplies distributors that resulted in an

$80 million settlement); In re Domestic Drywall Antitrust Litig., No. 13-md-2437

(E.D. Pa.) (price fixing case against drywall manufacturers that resulted in

settlements totaling more than $190 million); Castro v. Sanofi Pasteur, Inc., No.

11-cv-7178 (D.N.J.) ($61.5 million settlement in antitrust matter involving the

monopolization of pediatric meningitis vaccines); Marchbanks Truck Service Inc.

v. Comdata Network, Inc., No. 07-1078 (E.D. Pa.) ($130 million in cash settlement

plus valuable prospective relief in antitrust case relating to the over-the-road fleet

payment card market). Mr. Cramer is currently serving as co-lead counsel in

multiple class actions representing workers claiming that anticompetitive practices

have suppressed their pay, including cases on behalf of mixed martial arts fighters,

luxury retail workers, and chicken growers. See Le v. Zuffa, LLC, No. 15-cv-01045

(D. Nev.); In re: Broiler Chicken Grower Antitrust Litigation, MDL No. 6:20-

2977-RJS-CMR (E.D. Okla.); Giordano, et al. v. Saks Incorporated, et al., No.

1:20-cv-00833 (E.D.N.Y.).




                                           14
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 18 of 26




              2.     Cotchett, Pitre & McCarthy LLP (“CPM”)

       CPM has an extensive history of litigating and trying complex cases in

courts throughout the United States. CPM attorneys are widely recognized for their

trial and complex litigation experience. CPM has served as lead counsel in antitrust

class actions brought pursuant to the various state antitrust statutes, as well as in

cases with claims brought directly under the Sherman Act.

       The Firm has served in a leadership capacity in many of the largest and most

complex antitrust class action cases in the country. For example, CPM has served

with distinction as lead counsel in antitrust actions on behalf of classes of

consumers who purchased automobiles with price-fixed components. See In re

Automotive Parts Antitrust Litigation, Case No. 2:12-md-02311-SFC (E.D. Mich.)

(“Auto Parts”). In Auto Parts, CPM has successfully recovered over $1 billion on

behalf of consumer purchasers, in a case that the Department of Justice has called

one of the biggest conspiracies in U.S. history. To CPM’s knowledge, this is the

largest recovery by consumer indirect purchasers in the history of private antitrust

enforcement. Zapala Decl. ¶¶4-5. CPM and Adam J. Zapala were recently

presented with the American Antitrust Institute’s (“AAI”) prestigious award for

litigation of the year for its work in the case. Id. at ¶5.

       CPM has also served in many other leadership positions in cases involving

parties injured by anticompetitive conduct. For example:



                                            15
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 19 of 26




 In re Transpacific Passenger Air Transportation Antitrust Litigation, 3:07-cv-
  05634-CRB (N.D. Cal.) (“Transpacific”) (serving as co-lead counsel and
  recovering approximately $150 million);

 Precision Associates v. Panalpina, Case No. 1:08-cv-00042-BMCJG
  (E.D.N.Y.) (“Freight Forwarders”) (serving as lead counsel and recovering
  over $400 million);

 In re Capacitors Antitrust Litigation, Case No. 3:14-cv-03264-JD (N.D. Cal.)
  (“Capacitors”) (serving as lead counsel and recovering over $80 million);

 In re Resistors Antitrust Litigation, Case No. 3-15-cv-03820-JD) (N.D. Cal.)
  (“Resistors”) (serving as lead counsel and recovering over $30 million);

 In re Lithium Ion Batteries Antitrust Litigation, Case No. 4:13-md-02420-YGR
  (N.D. Cal.) (serving as co-lead counsel and recovering over $100 million)
  (“Batteries”);

 In re Domestic Airline Travel Antitrust Litigation, Case No. 1:15-mc-01404-
  CKK (MDL No. 2656) (D.D.C.) (“Domestic Air”) (serving as lead counsel and
  thus far recovering $60 million in ongoing case);

 In re Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637-TMD (N.D.
  III.) (serving as co-lead class counsel in ongoing case for a class of indirect
  commercial food preparers, such as restaurants);

 In re Dynamic Random Access Memory (DRAM II) Antitrust Litigation, Case
  No. 4:18-cv-03805-JSW (N.D. Cal.) (serving as co-lead counsel);

 In re Static Random Access Memory (SRAM) Antitrust Litigation, Case No.
  4:07-md-01819-CW (N.D. Cal.) (serving as lead counsel);

 In re International Air Transportation Surcharge Antitrust Litigation, Case No.
  3:06-md-01793-CRB (N.D. Cal.) (serving as co-lead counsel and recovering
  approximately $200 million);

 In re Cathode Ray Tube (CRT) Antitrust Litigation, 4:07-cv-05944-JST (N.D.
  Cal.) (serving on Executive Committee);



                                       16
       Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 20 of 26




 In re Optical Disk Drive (ODD) Antitrust Litigation, 3:10-md-02143-RS (N.D.
  Cal.) (serving on Executive Committee).

      CPM has also served in other leadership positions in complex antitrust class

actions, including in Pennsylvania in the sprawling Generic Drugs antitrust

litigation currently pending in the Eastern District, where CPM and Adam Zapala

have been appointed to the plaintiffs’ steering committee. See In re Generic

Pharmaceuticals Pricing Antitrust Litigation, 2:16-md-02724-CMR (E.D. Pa.).

      This vast array of experience has afforded CPM expertise in antitrust class

actions. CPM has amassed insight into the nuances of managing complex cases. It

has successfully addressed arguments and issues likely to be raised in motions to

dismiss in this case, conducted extensive discovery of defendant entities,

successfully moved for class certification utilizing econometric and statistical

techniques to measure antitrust impact and injury, and negotiated large recoveries

for injured plaintiffs. Consequently, CPM can efficiently and effectively manage

this complex action and are well-situated to serve as Co-Lead Counsel.

      Adam J. Zapala, who leads CPM’s antitrust practice, has had primary

responsibility for prosecuting many of the firm’s highly complex class action

antitrust cases listed in this application, such as Transpacific, Auto Parts,

Capacitors, Resistors, Qualcomm, Freight Forwarders, Domestic Air, Generic

Drugs and many others. Mr. Zapala has also served as lead counsel in a cutting-

edge MDL privacy case, In re Vizio Inc. Consumer Privacy Litigation, Case No.


                                          17
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 21 of 26




16-md-02693-JLS (C.D. Cal.), recovering $17 million, along with groundbreaking

injunctive relief and significant business practice changes. The legal publication,

The Daily Journal, recently named Mr. Zapala as one of the top 30 antitrust

attorneys in all of California. A diverse team of attorneys at CPM will assist Mr.

Zapala in the prosecution of this action, including CPM Partners Elizabeth Castillo

and Tamarah P. Prevost, along with CPM associates, James Dallal and others.

Zapala Decl. ¶28.

     C.    Proposed Co-Lead Class Counsel Will Commit the Substantial
           Resources Necessary to Prosecute this Action

      Proposed Co-Lead Class Counsel can and will commit the resources to

prosecute this case, including the funds necessary to pay the often-considerable

expenses of a complex antitrust class action. Under Rule 23(g), the Court must

consider whether the proposed lead counsel can dedicate very significant resources

to advance the claims of the proposed class. See Fed. R. Civ. P. 23(g)(1)(A)(iv).

      This case seeks recovery for years of under-compensation, as well as

important prospective relief to create a free and fair labor market going forward. If

experience is a guide, Plaintiﬀs will likely face a lengthy and resource-intensive

fight, as this lawsuit will likely include multiple expert reports on complex

economic and industry issues, dozens of depositions, and the need to review,

search through, and analyze the hundreds of thousands of documents and reams of

data that Defendants will produce.


                                          18
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 22 of 26




      Defendants have the resources to hire, and have hired, world-class defense

counsel to fight Plaintiﬀs’ claims. Proposed Co-Lead Class Counsel understand the

importance of these claims, both as a matter of legal principle and fairness, and as

a matter of economics to Plaintiﬀs and the likely hundreds of members of the

proposed Class who were injured by the alleged misconduct. As discussed above,

Proposed Co-Lead Class Counsel have successfully led dozens of complex

antitrust cases, and thus, Proposed Co-Lead Class Counsel have shown time and

again the ability and willingness to commit the substantial resources, including the

time of a roster of talented attorneys and capable professional staﬀ, necessary to

successfully litigate claims like these. Proposed Co-Lead Class Counsel intend to

do the same here.

V.    CONCLUSION

      For the foregoing reasons, Plaintiﬀs respectfully request that the Court enter

a case management order: (1) creating a consolidated docket for related actions

against Defendants; and (2) appointing Berger Montague PC and Cotchett, Pitre &

McCarthy, LLP as Plaintiﬀs’ Interim Co-Lead Class Counsel.




                                         19
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 23 of 26




Dated: March 5, 2021              /s/ Eric L. Cramer
                                  Eric L. Cramer (PA Bar No. 69289) (Pro
                                  Hac Vice)
                                  Shanon Jude Carson (PA Bar No. 85957)
                                  Mark R. Suter (PA Bar No. 322922) (Pro
                                  Hac Vice)
                                  BERGER MONTAGUE PC
                                  1818 Market Street, Suite 3600
                                  Philadelphia, PA 19103
                                  Phone: (215) 875-4604
                                  Fax: (215) 875-5707
                                  ecramer@bm.net
                                  scarson@bm.net
                                  msuter@bm.net

                                  Daniel J. Walker (Pro Hac Vice)
                                  BERGER MONTAGUE PC
                                  2001 Pennsylvania Avenue, NW
                                  Suite 300
                                  Washington, DC 20006
                                  Phone: (202) 559-9745
                                  Fax: (215) 875-5707
                                  dwalker@bm.net

                                  Adam J. Zapala (Pro Hac Vice)
                                  Elizabeth T. Castillo (Pro Hac Vice)
                                  James G.B. Dallal (Pro Hac Vice)
                                  Tamarah P. Prevost (Pro Hac Vice)
                                  COTCHETT, PITRE & McCARTHY,
                                  LLP
                                  840 Malcolm Road
                                  Burlingame, CA 94010
                                  Phone: (650) 697-6000
                                  Fax: (650) 697-0577
                                  azapala@cpmlegal.com
                                  ecastillo@cpmlegal.com
                                  jdallal@cpmlegal.com
                                  tprevost@cpmlegal.com




                                    20
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 24 of 26




                                  Alexander E. Barnett (Pro Hac Vice)
                                  COTCHETT, PITRE & McCARTHY,
                                  LLP
                                  40 Worth Street, 10th Floor
                                  New York, NY 10013
                                  Phone: (212) 201-6820
                                  abarnett@cpmlegal.com

                                  Attorneys for Plaintiffs Nichole Leib, Kevin
                                  Brokenshire, and Diane Weigley and the
                                  Proposed Class


Dated: March 5, 2021              /s/ Ira Neil Richards
                                  Ira Neil Richards (PA Bar No. 50879)
                                  SCHNADER HARRISON SEGAL &
                                  LEWIS LLP
                                  1600 Market Street, Suite 3600
                                  Philadelphia, Pennsylvania 19103-7286
                                  Phone: (215) 751-2503
                                  irichards@schnader.com

                                  Roberta D. Liebenberg (PA Bar No. 31738)
                                  (Pro Hac Vice)
                                  Gerard A. Dever (PA Bar No. 85291) (Pro
                                  Hac Vice)
                                  Mary L. Russell (PA Bar No. 58581) (Pro
                                  Hac Vice)
                                  FINE, KAPLAN, AND BLACK, R.P.C.
                                  One South Broad St., 23rd Floor
                                  Philadelphia, PA 19107
                                  Phone: (215) 567-6565
                                  rliebenberg@finekaplan.com
                                  gdever@finekaplan.com
                                  mrussell@finekaplan.com

                                  Attorneys for Plaintiff Jessica Sauer and the
                                  Proposed Class




                                    21
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 25 of 26




        CERTIFICATION PURSUANT TO LOCAL RULE 7.8(b)(2)

       In accordance with Local Rule 7.8(b)(2) of the Rules of Court of the United
States District Court for the Middle District of Pennsylvania, I certify that this
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
MOTION FOR ENTRY OF CASE MANAGEMENT ORDER NO. 1 contains
4,282 words, excluding the case caption, tables, counsel’s signature block, this
certification, and the certificate of service, as counted by Microsoft Word for
Office 365.

                                      /s/ Eric L. Cramer




                                        22
      Case 4:21-cv-00263-MWB Document 24 Filed 03/08/21 Page 26 of 26




                         CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March 2021 a true and correct copy of
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
MOTION FOR ENTRY OF CASE MANAGEMENT ORDER NO. 1 was filed
with the Court’s Case Management/Electronic Case Filing System and served upon
all counsel known to be representing the Defendants, including:

Chahira Solh                                  Norman Armstrong, Jr.
CROWELL & MORING LLP                          Christopher Yook
3 Park Plaza, Ste. 20th Floor                 KING & SPALDING
Irvine, CA 92614-8505                         1700 Pennsylvania Avenue
Phone: (949) 798-1367                         Washington, DC 20006
csolh@crowell.com                             Phone: (202) 626-8979
                                              narmstrong@kslaw.com
Stefan M. Meisner                             cyook@kslaw.com
CROWELL & MORING LLP
1001 Pennsylvania Avenue NW                   Carol A. Steinour Young
Washington, DC 20004                          Devin J. Chwastyk
Phone: (202) 624-2500                         MCNEES WALLACE & NURICK
smeisner@crowell.com                          LLC
                                              100 Pine Street, P.O. Box 1166
Daniel T. Brier                               Harrisburg, PA 17108-1166
Donna A. Walsh                                Phone: (717) 232-8000
Richard L. Armezzani                          csteinour@mcneeslaw.com
MYERS BRIER & KELLY LLP                       dchwastyk@mcneeslaw.com
425 Spruce Street, Suite 200
Scranton, PA 18503                            Attorneys for Defendant Evangelical
Phone: (570) 342-6100                         Community Hospital
dbrier@mbklaw.com
dwalsh@mbklaw.com
rarmezzani@mbklaw.com

Attorneys for Defendant Geisinger
Health


                                       /s/ Eric L. Cramer




                                         23
